75788: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35987: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75788


Short Caption:FODOR (WILLIAM) VS. WARDENCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A764779Classification:Criminal Appeal - Other - Post-Conviction/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:07/18/2018How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantWilliam Emery Fodor
					In Proper Person
				


RespondentJames DzurendaAaron D. Ford
							(Attorney General/Carson City)
						Allison L. Herr
							(Attorney General/Las Vegas)
						


RespondentJo GentryAaron D. Ford
							(Attorney General/Carson City)
						Allison L. Herr
							(Attorney General/Las Vegas)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Allison L. Herr
							(Attorney General/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


05/09/2018Filing FeeAppeal Filing fee waived.  Criminal.


05/09/2018Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.18-17705




05/16/2018Order/ProceduralFiled Order/Transmit Record and Filing of Brief.  Record on Appeal due: 30 days.  Within 120 days, appellant may file either (1) a brief that complies with the requirements in NRAP 28(a) and NRAP 32; or (2) the "Informal Brief Form for Pro Se Parties" provided by the supreme court clerk. NRAP 31(a)(1). If no brief is submitted, the appeal may be decided on the record on appeal.18-18671




05/24/2018Record on Appeal DocumentsFiled Record on Appeal - VOL 1.18-20024




05/31/2018BriefFiled Proper Person Appellant's Informal Brief.18-20785




07/18/2018Case Status UpdateBriefing Completed/Submitted For Decision.


11/10/2021Order/ProceduralFiled Order Directing Response.  We direct the Attorney General to, within 7 days from the date of this order, file a response indicating whether Fodor has any sentences left to serve for which he has not had a parole hearing and provide appropriate documentation supporting the response.  (SC)21-32343




11/15/2021Notice/IncomingFiled Respondents' Notice of Appearance for Allison Herr. (SC)21-32762




11/16/2021MotionFiled Respondent's Motion Response To Order Directing Attorney General To Respond And Provide Evidence Of Completion Of Sentence. (SC)21-32929




12/07/2021Notice/IncomingFiled Respondent's Notice of Returned Mail. (SC)21-34869




12/17/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn2 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/DH/MG. (SC)21-35987





Combined Case View